Citation Nr: 1725779	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  05-41 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 31, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J. N., observer


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 2000 to January 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board notes that in June 2007 and March 2010 rating decisions the RO denied, in pertinent part, entitlement to TDIU.  The Veteran filed a timely Notice of Disagreement with regard to the March 2010 denial and a Statement of the Case (SOC) concerning this issue was generated in September 2011.  The Veteran did not file a VA Form 9 (Substantive Appeal) with regard to the denial of TDIU.  However, the Veteran's claim of TDIU was made while her claim for an increased rating for her service-connected PTSD was pending, and she has claimed that her PTSD has played a role in rendering her unemployable.  When a claimant or the record raises the question of unemployability due to a disability for which an increased rating claim is pending, as is the case here, then the issue of entitlement to TDIU becomes part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the issue of entitlement to TDIU is properly before the Board. 

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In its September 2012 remand, the Board noted that the Veteran raised the issue of entitlement to service connection for a bilateral ankle disability at her March 2012 hearing before the Board and referred it to the Agency of Original Jurisdiction (AOJ) for appropriate action.  To date, the AOJ has not taken any action with respect to this claim and the Board still does not have jurisdiction over it.  Therefore, it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

FINDING OF FACT

Prior to July 31, 2009, the Veteran's service-connected disabilities have precluded her from obtaining and maintaining substantially gainful employment consistent with her education and experience


CONCLUSION OF LAW

Prior to July 31, 2009, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that her service-connected disabilities have precluded her from obtaining and maintaining substantially gainful employment consistent with her education and experience since April 9, 2004.

Total disability ratings will be assigned "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. § 3.340(a).  TDIU may be assigned to a veteran who meets certain disability percentage thresholds and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a).

An award of TDIU does not require a showing of 100 percent unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  However, an award of TDIU requires that the claimant show an inability to undertake substantially gainful employment as a result of a service-connected disability or disabilities.  38 C.F.R. § 4.16(b) ("[A]ll veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.").  The central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history.  See Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (holding that level of education is a factor in deciding employability); see also Friscia v. Brown, 7 Vet. App. 294, 295-97 (1994) (considering a veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532, 534 (1994) (considering a veteran's eighth-grade education and sole occupation as a farmer); Moore (Robert) v. Derwinski, 1 Vet. App. 356, 357 (1991) (considering a veteran's master's degree in education and his part-time work as a tutor).

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran's service-connected disabilities include: PTSD (rated as 70 percent disabling beginning January 30, 2003), chondromalacia of the right knee (rated as 10 percent disabling beginning January 30, 2003), a right toe injury (rated as 10 percent disabling beginning January 30, 2003), tinea versicolor (rated as 10 percent disabling beginning January 30, 2003), a left shoulder strain (rated as 10 percent disabling beginning January 30, 2003), post-operative arthroscopy with lateral release status post chondromalacia of the left knee (rated as 10 percent disabling from January 30, 2003, as 100 percent disabling from August 3, 2005, and as 10 percent disabling beginning November 1, 2005), migraine headaches (rated as 50 percent disabling beginning May 5, 2003), a chronic thoracolumbar strain (rated as 10 percent disabling beginning September 21, 2004), a bilateral hip sprain (rated as 10 percent disabling beginning September 21, 2004), tinnitus (rated as 10 percent disabling beginning September 21, 2004), residuals of a right wrist sprain (rated as noncompensable beginning September 21, 2004), left knee arthritis (rated as 10 percent disabling beginning July 5, 2007), right knee arthritis (rated as 10 percent disabling beginning July 5, 2007), and pelvic inflammatory disease (rated as 10 percent disabling beginning November 28, 2008, as 100 percent disabling beginning April 27, 2009, and as 10 percent disabling beginning July 1, 2009).

Throughout the period of the claim, the Veteran's service-connected PTSD has been rated as 70 percent disabling and her combined disability rating has been at least 80 percent; therefore, she has met the schedular requirements for TDIU for the entire period on appeal.

Following a thorough review of the evidence, and based on the totality of the record and the Veteran's individual circumstances, the Board finds that prior to July 31, 2009, the Veteran's service-connected disabilities have precluded her from obtaining or maintaining any gainful occupation for which she otherwise would be qualified for by virtue of her education and experience.  See 38 C.F.R. § 4.16; see also Pederson v. McDonald, 27 Vet.App. 276, 294 (2015) (J. Schoelen, dissenting) (emphasizing that "the fact that [a veteran] may be physically able to perform sedentary employment does not mean that he is educationally and vocationally qualified to perform such employment," and citing Smith v. Shinseki, 647 F.3d 1380, 1386 (Fed. Cir. 2011) for the proposition that "a claimant's education and work experience are relevant to the issue of TDIU").

In concluding so, the Board finds the Veteran's education and work history to be particularly compelling.  Prior to her military service, the Veteran worked in fast food and as a security guard.  Following separation from service, the Veteran worked two different jobs, each for short periods of time, in retail and as a debt collector.  Her highest level of education is a high school diploma.  The evidence is clear that the Veteran's physical disabilities would preclude her from manual labor jobs, or any job that would require prolonged standing or any type of manufacturing or lifting.  Moreover, the Board finds the Veteran would be unable to obtain or maintain substantially gainful employment at a sedentary job.  Not only does the evidence suggest that her PTSD would make working with others extremely difficult and that her PTSD and migraine headaches would make it very challenging to maintain the level of concentration and focus necessary to perform tasks, but the evidence does not reflect that the Veteran possesses the necessary skills to work in an office setting.  Accordingly, the Board finds that the Veteran has been unable to obtain and maintain employment consistent with her education and employment history prior to July 31, 2009. 


ORDER

Prior to July 31, 2009, entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


